SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 7, 2007 (Date of Report) Sovran Acquisition Limited Partnership (Exact name of registrant as specified in its charter) Delaware 0-24071 16-1481551 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6467 Main Street Williamsville, New York 14221 (Address of principal executive offices) (Zip Code) (716) 633-1850 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 2.01. Completion of Acquisition or Disposition of Assets As previously disclosed in Form 8-K filed by the Operating Partnership on June7, 2007, on June 1, 2007, Sovran Self Storage, Inc. (the "Company"), through Sovran Acquisition Limited Partnership (the "Operating Partnership") acquired 14 self-storage facilities (the "Safe Mini Properties") from Breland Companies for an aggregate purchase price of $84 million.This report on Form 8-K/A amends the report on Form 8-K of Sovran Acquisition Limited Partnership, dated June7, 2007, to provide certain financial information required by Item9.01 in connection with the acquisition of the Safe Mini Properties.In addition, the Operating Partnership completed acquisitions of other self-storage facilities during 2007 and 2006 and is including their results together with the results of the Safe Mini Properties in the unaudited pro forma financial information. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements Applicable to Real Estate Properties Acquired Page * Report of Independent Auditors 3 * Safe Mini Properties Historical Summaries of Combined Gross Revenue and Direct Operating Expenses for the year ended December31, 2006 and the three months ended March31, 2007. 4 * Safe Mini Properties Notes to Historical Summaries of Combined Gross Revenue and Direct Operating Expenses for the year ended December31, 2006 and the three months ended March31, 2007. 5-6 (b) Unaudited Pro Forma Financial Information * Unaudited Pro Forma Consolidated Financial Information 7 * Unaudited Pro Forma Consolidated Statement of Operations for the three months ended March31, 2007 8 * Unaudited Pro Forma Consolidated Statement of Operations for the Year ended December31, 2006 9 * Notes to Unaudited Pro Forma Consolidated Financial Statements 10 (c) Exhibits Exhibit No. Description 23 Consent of Independent Auditors 14 - 2 - Report of Independent Auditors The Board of Directors and Partners of Sovran Acquisition Limited Partnership We have audited the accompanying Historical Summary of Gross Revenue and Direct Operating Expenses of fourteen self-storage facilities (the “Safe Mini Properties”) as described in Note 1, for the year ended December 31, 2006.This Historical Summary is the responsibility of the Company's management.Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement. We were not engaged to perform an audit of the Safe Mini Properties’ internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Safe Mini Properties’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary, assessing the basis of accounting used and significant estimates made by management, and evaluating the overall presentation of the Historical Summary.We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in the Form 8-K/A of Sovran Acquisition Limited Partnership as described in Note 1, and is not intended to be a complete presentation of the Safe Mini Properties’ revenue and expenses. In our opinion, the Historical Summary referred to above presents fairly, in all material respects, the gross revenue and direct operating expenses described in Note 1 of the Safe Mini Properties for the year ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Buffalo, New York August 15, 2007 - 3 - HISTORICAL SUMMARIES OF GROSS REVENUE AND DIRECT OPERATING EXPENSES SAFE MINI PROPERTIES (dollars in thousands) Three months ended March31, 2007 (unaudited) Year ended December 31, 2006 Revenues: Rental income $1,597 $5,821 Other operating income 246 1,135 Total operating revenues 1,843 6,956 Direct Operating Expenses: Property operations and maintenance 565 2,165 Real estate taxes 87 333 Total direct operating expenses 652 2,498 Revenue in excess of direct operating expenses $1,191 $4,458 See notes to Historical Summaries. - 4 - SAFE MINI PROPERTIES NOTES TO HISTORICAL SUMMARIES OF GROSS REVENUE AND DIRECT OPERATING EXPENSES 1. Basis of Presentation On June 1, 2007, Sovran Acquisition Limited Partnership (the "Operating Partnership") acquired 14 self-storage facilities (the "Safe Mini Properties") from Breland Companies, an Alabama based real estate company, and related entities for an aggregate purchase price of $84,000,000.The Safe Mini Properties are located in Alabama(9), Missouri(3), and Florida(2), and comprise 1.2million rentable square feet of storage space. Basis of presentation:The accompanying Historical Summaries of Gross Revenue and Direct Operating Expenses (the "Historical Summaries") for the year ended December31, 2006 and the three months ended March31, 2007 (unaudited)have been prepared for the purpose of complying with Rule3-14 of RegulationS-X of the Securities and Exchange Commission and are not intended to be a complete presentation of the actual operations of the Safe Mini Properties. Interim financial information:The Historical Summary for the three months ended March31, 2007 is unaudited.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Historical Summaries for the interim period, on the basis described above, have been included.The results of such interim period are not necessarily indicative of the results for an entire year. 2. Summary of Significant Accounting Policies Revenue and Expense Recognition: Rental income is recorded when earned.Advertising costs are expensed as incurred and for the year ended December31, 2006 were $0.1million. Other Income: Consists primarily of sales of storage-related merchandise (locks and packing supplies), and rental truck commissions. Direct Operating Expenses: Direct operating expenses exclude certain costs that may not be comparable to the future operations of the Safe Mini Properties. Excluded items consist of interest expense, depreciation and amortization, certain administrative costs, management fees, and other expenses not related to the future operations of the Safe Mini Properties. Capital Improvements and Repairs and Maintenance: Expenditures for significant renovations or improvements that extend the useful life of assets are capitalized. Repair and maintenance costs are expensed as incurred. Use of Estimates: The preparation of Historical Summaries in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the Historical Summaries and accompanying notes.Actual results could differ from those estimates. - 5 - SAFE MINI PROPERTIES NOTES TO HISTORICAL SUMMARIES OF GROSS REVENUE AND DIRECT OPERATING EXPENSES (continued) Income Taxes: The Company qualifies as a REIT under the Internal Revenue Code of 1986, as amended, and will generally not be subject to corporate income taxes to the extent it distributes at least 90% of its taxable income to its shareholders and complies with certain other requirements. Accordingly, no provision has been made for federal income taxes in the accompanying Historical Summaries. Prior to being acquired by the Operating Partnership, the Safe Mini Properties were owned by certain limited partnerships or limited liability companies and, accordingly, their income was taxed directly to the partners or members. 3. Commitments and Contingencies The Operating Partnership's current practice is to conduct environmental investigations in connection with property acquisitions.At this time, the Operating Partnership is not aware of any environmental contamination of any of the Safe Mini Properties that individually or in the aggregate would be material to the Operating Partnership's overall business, financial condition, or results of operations.There are no future lease commitments related to the Safe Mini Properties. - 6 - UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma consolidated financial statements are based on the historical consolidated financial statements of Sovran Acquisition Limited Partnership (the "Operating Partnership") and the historical financial statements of the properties acquired in 2006 and 2007, adjusted to give effect to (i)the 14 self-storage facilities purchased from Breland Companies on June 1, 2007 (ii)the other 13 self-storage facilities purchased in 2007 (1 of which was acquired subsequent to March31, 2007) (iii)the Operating Partnership's additional investment in Locke SovranI, LLC and Locke SovranII, LLC on April1, 2006, (iv)the 42 self-storage facilities purchased in 2006, and (v)the related indebtedness incurred and assumed on these transactions.The unaudited pro forma consolidated statements of operations for the three months ended March31, 2007 and year ended December31, 2006 give effect to these transactions as if they had occurred on January1, 2006. The information included in the "Historical Sovran Acquisition Limited Partnership" column of the unaudited pro forma consolidated statement of operations for the three months ended March31, 2007 sets forth our historical consolidated statement of operations which are derived from our unaudited consolidated financial statements included in our Quarterly Report on Form10-Q filed with the SEC for the period ended March31, 2007.The information included in the "Historical Sovran Acquisition Limited Partnership" column of the unaudited pro forma consolidated statement of operations for the year ended December31, 2006 is derived from our audited consolidated financial statements included in our Annual Report on Form10-K filed with the SEC for the year ended December31, 2006. The unaudited pro forma adjustments are based on available information and certain assumptions that we believe are reasonable and factually supportable.These unaudited pro forma financial statements do not purport to represent what the actual results of operations of the Operating Partnership would have been assuming such transactions had been completed as set forth above nor does it purport to represent the results of operations of the Operating Partnership for future periods. You should read the unaudited pro forma consolidated financial statements set forth below in conjunction with the audited and unaudited consolidated financial statements and related notes of our company included in the SEC filings discussed above. - 7 - UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2007 Pro Forma Adjustments (dollars in thousands, except per unit data) Historical Sovran Acquisition Limited Partnership 27 Acquisitions Subsequent to December 31, 2006 Note 2 Other Pro Forma Adjustments Note 3 Pro Forma Revenues: Rental income $43,265 $2,812 $- $46,077 Other operating income 1,335 294 - 1,629 Total operating revenues 44,600 3,106 - 47,706 Expenses: Property operations and maintenance 12,411 967 - 13,378 Real estate taxes 4,390 256 - 4,646 General and administrative 3,555 - 62 2 3,617 Depreciation and amortization 7,026 - 627 3 7,653 Total operating expenses 27,382 1,223 689 29,294 Income from operations 17,218 1,883 (689) 18,412 Other income (expense): Interest expense (7,599) - (1,431) 4 (9,030) Interest income 528 - (460) 5 68 Minority interest-consolidated joint ventures (462) - - (462) Equity in income of joint ventures 51 - - 51 Net Income 9,736 1,883 (2,580) 9,039 Preferred unit distributions (628) - - (628) Net income available to common unitholders $9,108 $1,883 $(2,580) $8,411 Earnings per common unit – basic $0.44 $0.40 Earnings per common unit – diluted $0.44 $0.40 Common units used in basic earnings per unit calculation 20,841,158 65,944 8 20,907,102 Common units used in diluted earnings per unit calculation 20,907,557 53,222 8 20,960,779 Distributions declared per common unit $0.6200 $0.6200 See notes to unaudited pro forma consolidated financial statements - 8 - UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 Pro Forma Adjustments (dollars in thousands, except per unit data) Historical Sovran Acquisition Limited Partnership 69 Acquisitions Subsequent to December 31, 2005 Note 4 Locke Sovran I, LLC Note 5 Other Pro Forma Adjustments Note 3 Pro Forma Revenues: Rental income $160,924 $20,531 $1,643 $- $183,098 Other operating income 5,371 1,659 56 (85) 1 7,001 Total operating revenues 166,295 22,190 1,699 (85) 190,099 Expenses: Property operations and maintenance 44,034 6,502 399 - 50,935 Real estate taxes 15,260 1,969 170 - 17,399 General and administrative 14,095 - 40 444 2 14,579 Depreciation and amortization 25,347 - 238 8,834 3 34,419 Total operating expenses 98,736 8,471 847 9,278 117,332 Income from operations 67,559 13,719 852 (9,363) 72,767 Other income (expense): Interest expense (29,494) - (599) (6,129) 4 (36,222) Interest income 807 - - (249) 5 558 Minority interest-consolidated joint ventures (1,529) - - (319) 6 (1,848) Equity in income of joint ventures 172 - - (53) 7 119 Net Income 37,515 13,719 253 (16,113) 35,374 Preferred unit distributions (2,512) - - - (2,512) Net income available to common unitholders $35,003 $13,719 $253 $(16,113) $32,862 Earnings per common unit – basic $1.90 $1.57 Earnings per common unit – diluted $1.90 $1.57 Common units used in basic earnings per unit calculation 18,393,428 2,527,871 8 20,921,299 Common units used in diluted earnings per unit calculation 18,463,401 2,511,575 8 20,974,976 Distributions declared per common unit $2.47 $2.47 See notes to unaudited pro forma consolidated financial statements - 9 - NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS 1. Properties Acquired in 2006 and 2007 The financial information for the following properties is included in the Unaudited Pro Forma Consolidated Financial Information in addition to the properties included in the historical financial statements of the Operating Partnership.Pro Forma adjustments for these 2006 and 2007 acquisitions only include amounts not already included in the Operating Partnership's historical financial information for the periods presented. Square Date Square Date City State Feet Units Acquired City State Feet Units Acquired Texas City TX 56,450 500 1/10/2006 Greenville MS 171,055 1,376 1/11/2007 San Marcos TX 40,125 418 1/10/2006 Port Arthur TX 66,650 456 3/8/2007 Baytown TX 50,443 491 1/10/2006 Beaumont TX 90,725 763 3/8/2007 Cypress TX 59,300 430 1/13/2006 Buffalo NY 50,400 383 3/30/2007 Webster NY 75,712 703 2/1/2006 Buffalo NY 49,450 424 3/30/2007 Houston TX 71,105 439 3/9/2006 Buffalo NY 62,900 525 3/30/2007 Lafayette LA 33,050 368 4/13/2006 Buffalo NY 83,605 641 3/30/2007 Lafayette LA 37,125 408 4/13/2006 Buffalo NY 27,950 236 3/30/2007 Lafayette LA 49,325 507 4/13/2006 Buffalo NY 62,275 593 3/30/2007 Lafayette LA 30,050 336 4/13/2006 Buffalo NY 68,566 671 3/30/2007 Manchester NH 56,150 419 4/26/2006 Buffalo NY 56,088 497 3/30/2007 Largo FL 45,850 552 6/22/2006 Rochester NY 70,700 497 3/30/2007 Pinellas Park FL 64,850 623 6/22/2006 San Antonio TX 73,501 573 5/23/2007 Tarpon Springs FL 58,425 517 6/22/2006 Huntsville AL 131,550 844 6/1/2007 New Orleans LA 70,500 588 6/22/2006 Huntsville AL 81,925 547 6/1/2007 St. Louis MO 72,252 676 6/22/2006 Gulfport LA 77,644 597 6/1/2007 St. Louis MO 47,175 414 6/22/2006 Huntsville MS 89,175 694 6/1/2007 St. Louis MO 47,050 372 6/22/2006 Mobile AL 91,345 660 6/1/2007 St. Louis MO 108,431 753 6/22/2006 Gulfport MS 83,750 638 6/1/2007 St. Louis MO 54,600 515 6/22/2006 Huntsville AL 88,800 651 6/1/2007 St. Louis MO 56,525 506 6/22/2006 Foley AL 108,250 819 6/1/2007 St. Louis MO 49,875 443 6/22/2006 Pensacola FL 72,950 584 6/1/2007 Arlington TX 145,965 770 6/22/2006 Auburn AL 64,300 503 6/1/2007 Dallas TX 89,222 171 6/22/2006 Gulfport MS 99,200 737 6/1/2007 Dallas TX 82,346 129 6/22/2006 Pensacola FL 55,200 433 6/1/2007 Dallas TX 57,115 540 6/22/2006 Montgomery AL 71,000 564 6/1/2007 Ft. Worth TX 52,300 477 6/22/2006 Montgomery AL 65,000 489 6/1/2007 Ft. Worth TX 47,900 448 6/22/2006 2007 Totals 2,113,954 16,395 San Antonio TX 59,700 520 6/22/2006 San Antonio TX 65,405 587 6/22/2006 San Antonio TX 51,250 479 6/22/2006 Nashua NH 57,300 619 6/29/2006 Lafayette LA 68,540 500 8/1/2006 Chattanooga TN 69,175 598 8/7/2006 Montgomery AL 59,360 482 9/28/2006 Auburn AL 47,600 414 9/28/2006 Auburn AL 53,525 459 9/28/2006 Columbus GA 92,420 696 9/28/2006 Columbus GA 71,215 572 9/28/2006 Columbus GA 71,500 548 9/28/2006 Columbus GA 43,475 365 9/28/2006 Concord NH 58,233 599 10/31/2006 2006 Totals 2,577,914 20,951 - 10 - NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 1. Properties Acquired in 2006 and 2007 (continued) All of the facilities were acquired from unaffiliated third parties.The acquisitions were funded by cash generated from operations, the issuance of 2,300,000 shares of common stock in a secondary offering which took place in December 2006, the issuance of common stock through the Company's Dividend Reinvestment and Stock Purchase Plan, borrowings under the Operating Partnership's line of credit and term notes, and the assumption of certain mortgages payable.Each of the facilities acquired was used by the seller as a self-storage facility prior to its acquisition by the Operating Partnership, and the Operating Partnership intends to continue the use of all facilities for that purpose.The Operating Partnership's management determined the contract price through arms-length negotiations, after taking into consideration such factors as:the age and condition of the facility; the projected amounts of maintenance costs; anticipated capital improvements; the facility's current revenues; comparable facilities competing in the applicable market; market rental rates for comparable facilities; the occupancy rate of the facility; and the estimated amount of taxes, utility costs, personnel costs and other anticipated expenses.The total purchase price of facilities acquired in 2006 and 2007 was approximately $166million and $130million, respectively. 2. Statement of Operations – 27 Acquisitions Subsequent to December 31, 2006 These acquisitions were completed from January1, 2007 through June 1, 2007.Therefore, these adjustments reflect the operating results of the 27acquisitions (including 14 Safe Mini Properties), excluding the results of operations for these facilities that are already included in the Operating Partnership's historical results of operations for the three months ended March31, 2007. 3. Other Pro Forma Adjustments – Consolidated Statements of Operations 1. Elimination of management fee formerly charged to Locke SovranI,LLC that is eliminated on consolidation. 2. Adjustments reflect the additional general and administrative expenses required to operate the facilities acquired in 2006 and 2007. 3. Adjustments reflect the additional depreciation and amortization expense resulting from the properties acquired in 2006 and 2007 and the acquisition of additional interests in Locke SovranI, LLC and Locke SovranII, LLC. . 4. Adjustments reflect the additional interest expense as a result of additional borrowings to fund the 2006 and 2007 acquisitions and the interest expense related to the mortgages assumed on certain acquisitions.$86million of the additional borrowings used to finance the acquisitions were at variable interest rates and a 1/8% change in interest rates would have less than a $0.1million effect on pro forma net income for the three months ended March31, 2007 and year ended December31, 2006. 5. Elimination of intercompany interest charged to Locke SovranI, LLC. 6. Minority interest – consolidated joint ventures adjusted based on additional investment in Locke SovranI, LLC and Locke SovranII, LLC, as well as the consolidation of Locke SovranI, LLC. - 11 - NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 7. Equity in income of joint ventures adjusted to remove the portion related to Locke SovranI, LLC as this entity is included in the consolidated pro forma statement of operations. 8. Adjustments reflect the sale of 2,300,000 shares in a secondary offering which closed in December 2006 to finance certain 2007 acquisitions and the issuance of shares through the Company's Dividend Reinvestment and Stock Purchase Plan from which the proceeds were used to finance a portion of the purchase price for the 2006 and 2007 acquisitions. 4. Statement of Operations – 69 Acquisitions Subsequent to December 31, 2005 These acquisitions were completed from January1, 2006 through June 1, 2007.Therefore, these adjustments reflect the operating results of the 69 acquisitions (including 14 Safe Mini Properties), excluding the results of operations for these facilities that are already included in the Operating Partnership's historical results of operations for the year ended December31, 2006. 5. Locke Sovran I, LLC On April1, 2006, the Operating Partnership made additional investments totaling $8.5million in Locke SovranI,LLC and Locke Sovran II,LLC that increased the Operating Partnership's ownership to over 70% in each of these joint ventures.This adjustment reflects the accounts of Locke Sovran I,LLC for the period January 1, 2006 to March 31, 2006, the period the results were not included in the Operating Partnership’s consolidated financial statements.The accounts of Locke Sovran II,LLC are already included in the Operating Partnership's historical consolidated financial statements as it has been a majority controlled joint venture since 2001. - 12 - SIGNATURES 4.Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOVRAN ACQUISITION LIMITED PARTNERSHIP By:Sovran Holdings, Inc. Its:General Partner By: /s/ DAVID L. ROGERS David L. Rogers Chief Financial Officer Date: August 16, 2007 - 13 - EXHIBIT INDEX ExhibitNo. Description 23 Consent of Independent Auditors. - 14 -
